Affirmed and Opinion filed October 23, 2018.




                                       In The

                    Fourteenth Court of Appeals
                                NO. 14-17-00227-CR

                          DUSTIN DEUTSCH, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 183rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1449535


                                  OPINION

      Appellant Dustin Deutsch, a former investigator with the Harris County District
Attorney’s Office, appeals from his conviction for theft by a public servant in an
amount over $200,000. See Tex. Penal Code § 31.03(a), (e)(6)(A), (f)(1). A jury found
appellant guilty and assessed his punishment at five years’ imprisonment and a $5,000
fine. Appellant’s three issues on appeal complain about the sufficiency of the evidence
to (1) corroborate accomplice witness testimony, (2) prove the amount of the theft, and
(3) establish that the owner of the allegedly stolen property was the person identified
in the indictment. We affirm.

                                      Background

      Appellant was accused of stealing rare comic books valued at over $200,000 that
were evidence in a criminal investigation while he was an investigator for the Harris
County District Attorney’s Office. The comic books, along with other memorabilia,
allegedly had been purchased by Anthony Chiofalo with funds he stole from Tadano
America, where he was employed as general counsel. The comic books were contained
in several storage units over which appellant had control while investigating the case
against Chiofalo. The key witness against appellant was another district attorney’s
office investigator, Lonnie Blevins, who confessed to participating in the theft and
identified appellant as his partner in crime.

      Gene Brown, Vice President of Legal Affairs and Controller for Tadano, testified
that an internal investigation determined that his predecessor, Chiofalo, had authorized
the payment of large legal fees to fictitious outside law firms that Chiofalo deposited
to a bank account he controlled. According to Brown, the fraudulent payments
amounted to $8,986,272.25. Chiofalo spent the money on a house, as well as rare comic
books and sports memorabilia. Tadano filed civil litigation and a criminal complaint
against Chiofalo.

      As part of the criminal investigation, the district attorney’s office executed
several search warrants, including at storage units leased by Chiofalo. The district
attorney’s office put locks on the storage units until it completed its inventory of the
contents. After completion of the inventory, Tadano eventually sold the contents,
recouping just over $4 million. Brown testified that he had a greater right to possession
of the comic books in the storage units than any district attorney’s office employee.


                                            2
       Terrance O’Neill and Josh Nathanson both testified that they purchased rare
comic books from Blevins at conventions in 2012. O’Neill stated that he purchased
comic books from Blevins for $38,000 in San Antonio that year and was subsequently
part of a three-person group that purchased comic books from Blevins in Chicago for
$70,000. O’Neill explained that payment for the comics was a combination of cash and
checks made out to Blevins. Nathanson, who also took part in the Chicago sale,
explained that he paid particular attention to one of the comic books Blevins sold, All
Star Comics #3, because it was the most valuable. Nathanson became suspicious
because the All Star Comics #3 appeared to be the same one that had recently been sold
at auction. When sold at auction, the comic was graded by a comic books grading
company and was encapsulated or contained in a protective plastic case. When
purchased by Nathanson and the other buyers, All Star Comics #3 was sold ungraded
and unencapsulated. Based on his suspicions, Nathanson contacted Heritage Auctions,
which had handled the recent auction.

       Brian Vaclavik, who was at the time a private investigator working for Tadano,1
testified that he conducted an internal investigation and concluded that Chiofalo had
engaged in a “false invoice scheme.” Vaclavik contacted the district attorney’s office
and provided documents from his investigation. Later, during a conversation at the
district attorney’s office that included appellant and assistant district attorney Wendy
Baker, Vaclavik told the others that if the comic books were broken out of their cases,
“they would be like bearer bonds. You couldn’t trace them.”

       Vaclavik subsequently learned of the sale of comic books in Chicago by Blevins
and learned that Blevins worked for the district attorney’s office and had a long
association with appellant, who was the lead investigator on the Chiofalo case. Blevins

       1
        At the time of trial, Vaclavik was the chief fraud examiner at the Harris County District
Attorney’s Office.

                                               3
and appellant had been partners, had worked in the fire marshal’s office together, and
had worked together in the Major Offenders Division of the district attorney’s office.

      Wendy Baker was an assistant district attorney when she was assigned to work
on the Chiofalo case.2 She testified that appellant was the lead investigator on the case
and was in possession of the keys to the locks on the storage units. Appellant was
responsible for performing an inventory of the storage units’ contents, and he chose to
inventory the comic books last, allegedly because they took up less space in the units.
Baker complained that the comic books initially should have been photographed as part
of the inventory process, as all of the other items had been, but appellant failed to do
this. Baker confirmed Vaclavik’s testimony that he had told her and appellant that the
comic books would be essentially untraceable if they were unencapsulated.

      Baker further testified that Blevins ordinarily would have had no reason to be
part of the Chiofalo investigation, but he was a longtime friend and partner of appellant.
She stated that appellant and Blevins worked particularly late on June 12, 2012 while
inventorying the storage units. This was supported by time sheets admitted as exhibits.

      Blevins testified that he and appellant stole comic books from the storage unit
on June 12 and 14, 2012. Blevins explained that they carried the comic books out of
the units and placed them in Blevins’s county vehicle, after which Blevins drove the
comic books home and hid them in a plastic storage bin. Blevins said that although
appellant and he had discussed where to sell the comic books, Blevins went alone to
the conventions and transacted the sales. Because appellant determined that the plastic
cases on some of the comic books could be traced, Blevins removed the cases and gave
them to appellant for disposal. Blevins stated that he communicated with appellant via
cell phone while at each of the conventions to discuss the sales terms, and cell phone


      2
          At the time of trial, she was in private practice.

                                                     4
records admitted into evidence confirmed communications on the relevant dates.
Blevins received cash and checks in exchange for the comic books; he deposited the
checks in his own bank account and gave the cash ($30,000) to appellant. Blevins later
gave appellant a cashier’s check for $8,000 and an additional amount in cash as his
share of the proceeds from the sale of the comic books. A copy of the cashier’s check
made out to appellant and documentation of Blevins’s withdrawals from his checking
account were admitted into evidence.

      The FBI subsequently contacted and then arrested Blevins for the theft of the
comic books. Blevins, having pled guilty in federal court, entered an agreement with
the State whereby he would not face state charges if he cooperated in the investigation
and testified.

      Blevins detailed his long history with appellant. They attended the police
academy together, worked together as fire marshals, started a business together, and
were hired by the district attorney’s office as a “package deal.” Blevins testified that
appellant informed him of the Chiofalo investigation and arranged for Blevins to
participate in the inventory. Blevins said that, on June 11, appellant said to him, “We
can take some of these things,” but no concrete plan developed from the conversation.
On June 12, however, the power went out and many of their co-workers left rather than
work in the dark. Appellant reported “that the computers were down, that the sensors
weren’t working and this would be a good opportunity . . . to steal some items.”

      Jeffrey Greenwell was the manager of the storage facility. He and appellant each
placed a set of locks on the units so that it would take two keys to open any particular
unit. Greenwell said that when the inventory was being conducted on the units, he
would either open his set of locks himself or hand the keys to appellant. Greenwell
further testified that, during the power outage at the storage facility on June 12, 2012,
appellant came by his office. Greenwood told appellant that the gates would not open

                                           5
and close due to the power outage. Though it was not discussed, the security monitors
in Greenwell’s office were blank, as the cameras could not record during the power
outage.

      Barry Sandoval, director of operations for Comics and Comic Art at Heritage
Auctions, testified that Chiofalo bought numerous comic books through Heritage. He
explained that Chiofalo bought some in auctions and others through “private treaty
transactions” in which Heritage acted as a broker between the seller and Chiofalo.
Sandoval discussed an exhibit list of the comic books allegedly stolen by appellant and
Blevins and identified the items listed as comic books Chiafalo purchased through
Heritage. He further testified to the amounts Chiofalo paid for those comic books.
According to Sandoval, Chiofalo paid a total of $372,351.47 for the comic books. For
the comic books Chiofalo bought in multiples, Sandoval used the lowest price paid to
calculate the value of the allegedly stolen comic books. Specifically regarding All Star
Comics #3, the most expensive of the allegedly stolen comic books, Sandoval said that
Chiofalo paid $200,000 in a private treaty transaction on March 22, 2012. All Star
Comics #3 had previously sold to another buyer for $49,293. Sandoval further stated
that Chiofalo appeared to be a willing buyer of the comic books he bought at the prices
paid, and Sandoval was not under the impression that Chiofalo was forced or threatened
in any way to make the purchases.

      Sandoval agreed that, assuming the comic books were in the same condition at
the time of the alleged theft as they were when Chiofalo bought them, their value would
be the same. Sandoval acknowledged, however, that without having looked at the
comic books at the time of the alleged theft, he could not say that they were necessarily
in the same condition as when Chiofalo bought them. Sandoval further explained that,
when Heritage auctioned items, it charged a “buyer’s premium” of 19.5 percent. He
testified that this did not change the market value of the auctioned items because the

                                           6
buyer was willing to pay the price that included the auction markup. He said there is
no buyer’s premium in private sales, but sellers pay the fee for that service.

      As stated, the jury convicted appellant and assessed his punishment at five years’
imprisonment and a $5,000 fine. On appeal, appellant challenges the sufficiency of the
evidence to (1) corroborate Blevins’s accomplice witness testimony, (2) prove the
amount of the theft, and (3) establish that Brown was the owner of the comic books.

                  Corroboration of Accomplice Witness Testimony

      In his first issue, appellant contends that the evidence was insufficient to
corroborate Blevins’s accomplice witness testimony. A conviction obtained based on
accomplice testimony must be supported by sufficient corroborating evidence tending
to connect the defendant to the offense committed. Tex. Code Crim. Proc. art. 38.14;
Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007). When reviewing the
sufficiency of the evidence to corroborate accomplice testimony, we eliminate the
accomplice testimony and then examine the remaining portions of the record to see if
there is any evidence that tends to connect the defendant with the commission of the
offense. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008).

      The corroborating evidence need not, standing alone, rise to the level of proof
beyond a reasonable doubt. Id. Instead, the evidence simply must link the defendant to
the commission of the offense and show that rational jurors could conclude that the
evidence sufficiently “tended to connect” the defendant to the offense. Simmons v.
State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009). Accordingly, corroborative
evidence need not be legally sufficient in itself to establish a defendant’s guilt.
Casanova v. State, 383 S.W.3d 530, 538 (Tex. Crim. App. 2012). In determining the
question of corroboration, courts view the evidence in the light most favorable to the
verdict. Lacaze v. State, 346 S.W.3d 113, 117 (Tex. App.—Houston [14th Dist.] 2011,
pet. ref’d). Evidence tending to connect the accused to the commission of the offense
                                            7
may be circumstantial and need not be direct. See Smith v. State, 332 S.W.3d 425, 442
(Tex. Crim. App. 2011). While opportunity evidence is insufficient on its own to
corroborate accomplice-witness testimony, it may be considered in connection with
other evidence that tends to connect the accused to the crime. Id.

       In his arguments, appellant emphasizes the lack of direct evidence that he
committed a crime apart from Blevins’s testimony. O’Neill and Nathanson, who
bought the stolen comic books, said that they only dealt with Blevins. There were no
photographs, other eyewitnesses, fingerprints, or documentary evidence directly
connecting appellant to the theft. Appellant also points out there was no evidence he
did anything with the proceeds of the sale, e.g., no unusual purchases or investments
in the aftermath of the crime. Appellant further notes how strong the case was against
Blevins and that Blevins was the only person involved in selling the comic books.
Appellant additionally emphasizes that Blevins was motivated to falsely name him in
the theft because certain potential charges against Blevins were to be waived if he
testified.

       As mentioned above, however, direct evidence is not necessary to corroborate
accomplice testimony. See Smith, 332 S.W.3d at 442. Moreover, in the present case,
even eliminating Blevins’ testimony from consideration, there was considerable
evidence tending to connect appellant to the theft of the comic books. See Tex. Code
Crim. Proc. art. 38.14; Druery, 225 S.W.3d at 498.

       As set forth in detail above, several witnesses confirmed that appellant was the
lead investigator in the case against Chiofalo, was responsible for the inventory of the
items Chiofalo kept at the storage facility—including the comic books—and alone
possessed the keys required to open the individual storage units. It was appellant who
decided to inventory the comic books last and who failed to ensure that photographs
were taken of the comic books as part of the inventory process.

                                           8
       Substantial evidence also established a close link between appellant and Blevins,
including their professional and personal relationships and that appellant is the one who
made it so Blevins could work on the inventory.3 Timesheets demonstrated that
appellant and Blevins worked until 10 P.M. on the first day of the alleged theft, June
12, 2012. Greenwell, the storage facility manager, indicated that appellant was in his
office where the security monitors were during the power outage on June 12, and could
have seen the storage facility’s security cameras were no longer recording. Witnesses
additionally testified appellant was present during a conversation in which rare comics
were likened to untraceable bearer bonds once they were removed from their plastic
containers, and the comics in question were removed from their protective containers
before sale. Phone records showed frequent communication between appellant and
Blevins during periods when Blevins was attempting to sell the comic books at
conventions.

       A cashier’s check for $8,000, made out to appellant and drawn from Blevins’s
savings account after Blevins sold some of the comic books, also was admitted into
evidence. Taken together, this evidence strongly connects appellant to the theft of the
comic books. Because Blevins’s accomplice testimony was supported by sufficient
corroborating evidence tending to connect the defendant to the offense charged, we
overrule appellant’s first issue. See Tex. Code Crim. Proc. art. 38.14; Druery, 225
S.W.3d at 498.

                                    Value of Stolen Property

       In his second issue, appellant challenges the sufficiency of the evidence to

       3
         While evidence establishing a connection between appellant and the accomplice witness may
be considered in the analysis, it is not sufficient by itself to corroborate the witness’s testimony. See
Smith v. State, 436 S.W.3d 353, 370 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d); Gaston v.
State, 324 S.W.3d 905, 909 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d); Nolley v. State, 5
S.W.3d 850, 854–55 (Tex. App.—Houston [14th Dist.] 1999, no pet.).

                                                   9
establish that he stole goods over $200,000 in value. In assessing the sufficiency of the
evidence to support a conviction, we must consider all of the evidence in the light most
favorable to the verdict and determine whether, based on that evidence and reasonable
inferences therefrom, a rational trier of fact could have found the challenged element
or elements of the crime beyond a reasonable doubt. See Whatley v. State, 445 S.W.3d
159, 166 (Tex. Crim. App. 2014); see also Jackson v. Virginia, 443 U.S. 307, 318–19
(1979). In reviewing historical facts that support conflicting inferences, we presume
that the jury resolved any conflicts in the State’s favor and defer to that resolution.
Whatley, 445 S.W.3d at 166. We do not sit as a thirteenth juror and may not substitute
our judgment for that of the factfinder by reevaluating the weight and credibility of the
evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). As judge of the
credibility of the witnesses, a jury may choose to believe all, some, or none of the
testimony presented. Cain v. State, 958 S.W.2d 404, 407 n.5 (Tex. Crim. App. 1997).

      “Value” under the theft statute is “fair market value” at the time and place of the
offense, if the property has an ascertainable fair market value. See Tex. Penal Code §
31.08; Smiles v. State, 298 S.W.3d 716, 719 (Tex. App.—Houston [14th Dist.] 2009,
no pet.). Although the statute does not provide a definition of “fair market value,” the
phrase has been judicially defined as the amount of money that the property would sell
for in cash, given a reasonable time for selling it. Keeton v. State, 803 S.W.2d 304, 305
(Tex. Crim. App. 1991); Uyamadu v. State, 359 S.W.3d 753, 759 (Tex. App.—Houston
[14th Dist. 2011, pet. ref’d). Stated alternatively, fair market value is the price the
property would bring if offered for sale by one who desires to sell, but is not obligated
to sell, and bought by one who desires to buy, but is under no necessity of buying.
Uyamadu, 359 S.W.3d at 759; Valdez v. State, 116 S.W.3d 94, 98 n.1 (Tex. App.—
Houston [14th Dist.] 2002, pet. ref’d). The relevant market for determining value is not
that of the thief, but of the party from whom the item was stolen. Id. at 99. There is no


                                           10
one particular method of proving fair market value, and methods of proof have included
an owner’s valuation as well as a non-owner’s expert opinion. Keeton, 803 S.W.2d at
305; Sanchez v. State, 521 S.W.3d 817, 820 (Tex. App.—Houston [1st Dist.] 2017, pet.
ref’d).

          The State’s primary method of proving value in this case was the testimony of
Barry Sandoval, the Director of Operations for Comics and Comic Art at Heritage
Auctions, a company that sells vintage comic books online and in traditional auctions.4
As set forth above, Sandoval testified that he assisted in assembling a list of the prices
Chiofalo paid for the comic books that were allegedly, subsequently stolen by appellant
and Blevins. Chiofalo bought all of the comic books in question either in Heritage
auctions or through private sales brokered by Heritage. Sandoval stated that Chiofalo
paid a total of $372,351.47 for the comic books, with the caveat that for issues where
Chiofalo bought more than one, the lowest price paid was used to calculate the total.
Sandoval further opined that if the comics were still in the same condition when the
theft occurred as when Chiofalo bought them a few months before, their value then
would have been in excess of $372,000.

          On cross-examination, Sandoval acknowledged that the value could have
changed with the conditions of storage and the removal of the comic books’ protective
cases. However, evidence indicated that the storage units where Chiofalo kept the
comic books were climate controlled, and it was Blevins who removed the cases after
the theft at appellant’s suggestion. Sandoval further admitted that for some of the comic
books, the price Chiofalo paid included a “buyer’s premium” that went to Heritage as
the auction house. But Sandoval explained that this amount should be considered part

          4
          Appellant does not contest Sandoval’s expert qualifications on appeal and conceded them in
the trial court. See generally Sanchez, 521 S.W.3d at 821 (explaining that objections to a witness’s
qualifications to opine on fair market value must be first raised in the trial court (citing Moff v. State,
131 S.W.3d 485, 490 (Tex. Crim. App. 2004))).

                                                   11
of the fair market value because the buyer was willing to pay it in order to obtain the
items. Regardless, Sandoval further noted that (1) the premium was only 19.5%, (2)
even if this was applied to the total, the value would still be “around $297,000,”5 and
(3) Chiofalo did not pay the premium on the most expensive single comic, All Star
Comics #3, which alone sold for $200,000. Sandoval further acknowledged that All
Star Comics #3 had previously sold for $49,293; but stated that Chiofalo appeared to
be a “willing buyer” in making the transactions.

      Beyond the one lower price once paid for All Star Comics #3, appellant did not
offer any contradicting evidence on value. In his brief, appellant questions using prices
paid by Chiofalo—whom appellant calls an “outlier” who exhibited “grandiosity,
episodic impulsivity and poor judgment”—to ascertain the fair market value of the
comic books. Appellant, however, does not cite any authority or evidence supporting
this critique of Sandoval’s method for calculating fair market value. As we mentioned
above, the law does not favor one particular method of proving fair market value. See
Keeton, 803 S.W.2d at 305; Sanchez, 521 S.W.3d at 820. Moreover, Sandoval’s
testimony appears to reflect our previous statements regarding fair market value
expressed as the price a willing buyer is willing to pay and a willing seller is willing to
accept. See Uyamadu, 359 S.W.3d at 759; Valdez, 116 S.W.3d at 98 n.1. As Sandoval
said, Chiofalo appeared to be a willing buyer of the comic books.

      Appellant further emphasizes that Sandoval could not be certain of the condition
of the comic books at the time of the theft, but there was evidence that the comic books
were stored in protective cases in a climate-controlled storage facility at the time of the
theft. Given that Chiofalo purchased the comic books just a few months before
appellant allegedly stole them, the jury could reasonably have concluded that the comic


      5
          The actual number after subtracting 19.5 percent is $299,742.93.

                                                 12
books were in substantially the same condition at the time of theft.6 Sandoval need not
have examined the particular comic books to have opined on their value. See, e.g.,
Sanchez, 521 S.W.3d at 822 (rejecting sufficiency challenge to evidence of value of
stolen vehicle based on officer’s research even though officer had not examined the
particular vehicle).

       Appellant next asserts that the fact that the same copy of All Star Comics #3
Chiofalo bought for $200,000 had previously sold for $49,293 undercuts Sandoval’s
value testimony. To the extent that the $49,293 purchase price could also be evidence
of the value of that particular comic book, we note that the jury may well have taken it
into account. The jury indeed could have reasonably concluded that the $200,000 price
was inflated for that comic book and the $49,293 price was a more likely indicator of
fair market value. See Cain, 958 S.W.2d at 407 n.5 (explaining that as factfinder, a jury
is free to believe all, some, or none of a witness’s testimony). Even so, since Sandoval
testified to an overall value of the stolen comic books in excess of $372,000, the jury
still could have concluded, as it did, that the value of the stolen property was over
$200,000.7 Appellant did not ask Sandoval about any lower prices paid for any other
comic books.

       Appellant additionally suggests that it was improper for Sandoval to consider
any private treaty transactions because, appellant asserts, they occurred “outside the
market.” Appellant, however, does not cite any authority or evidence to support this
position. Sandoval, the comic book value expert at trial, calculated value including
sums paid in private treaty transactions as he believed them to be representative of fair
market value. He further indicated that Chiofalo appeared to be a willing buyer in those


       6
         For example, All Star Comics #3 was purchased on March 22, 2012 and stolen on June 12
or 14, 2012.
       7
           $372,000 – ($200,000 – $49,293) = $221,293.

                                                13
transactions.8

       Viewing all of the evidence in the light most favorable to the verdict, the
evidence and reasonable inferences therefrom were sufficient for a rational fact finder
to conclude that appellant stole comic books with a fair market value exceeding
$200,000. See Whatley, 445 S.W.3d at 166.9 Accordingly, we overrule appellant’s
second issue.

                                 Ownership of Stolen Property

       In his third issue, appellant contends that the State failed to establish that the
person alleged in the indictment to be the owner, Gene Brown, was the actual owner
of the comic books at the time of theft. Appellant asserts that Brown never claimed that
he or his employer Tadano owned the comic books; appellant maintains instead that
“[a]ll evidence revealed that Anthony Chiofalo owned the comic books.” Appellant
further notes that Brown only said that he had a greater right to possession of the
property than anyone in the district attorney’s office, not that he had a greater right to
possession than did Chiofalo. Appellant, however, misunderstands what the State was
required to prove.

       Although the Penal Code does not require proof of the name of the owner as an
element of a theft offense, the Code of Criminal Procedure requires that the name of


       8
         Appellant also asserts in his brief that Sandoval appeared uncertain that purchase price alone
could establish fair market value and “conceded” that his definition of value was different than the
correct definition under the Penal Code. The cited portions of Sandoval’s testimony, however, do not
support these interpretations.
       9
          In a post-submission brief, appellant argues that this court should take judicial notice of
particular editions of a commercially published, comic book pricing guide in assessing the sufficiency
of the evidence adduced at trial regarding value. Appellant did not introduce or attempt to introduce
these editions into evidence at trial and did not raise this issue in his original briefing. We need not
consider arguments raised for the first time in a reply brief and decline to do so now. See Tex. R. App.
P. 38.3; Taylor v. State, 553 S.W.3d 94, 100 (Tex. App.—Houston [14th Dist.] 2018, no pet.);
Morales v. State, 371 S.W.3d 576, 589 n.15 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d).

                                                  14
the owner be alleged in the charging instrument. Tex. Code Crim. Proc. art. 21.08; Byrd
v. State, 336 S.W.3d 242, 251 (Tex. Crim. App. 2011). “[T]he legislature has given
‘owner’ an expansive meaning: anyone having a possessory interest in the property
through title, possession, whether lawful or not, or a greater right to possession of the
property than the defendant, is an owner of the property.” Garza v. State, 344 S.W.3d
409, 413 (Tex. Crim. App. 2011) (emphasis added) (citing Tex. Penal Code §
1.07(a)(35)(A)); see also Sowders v. State, 693 S.W.2d 448, 451 (Tex. Crim. App.
1985) (explaining that all the State had to prove was that the alleged owner had a greater
right to possession than the defendant); Campos v. State, 317 S.W.3d 768, 776 (Tex.
App.—Houston [1st Dist.] 2010, pet. ref’d) (“An owner need not be an exclusive owner
or in actual possession of the property.”). When a corporation is asserted to be the
owner of property in this context, it is permissible to name an employee of the
corporation as the owner. See Garza, 344 S.W.3d at 413.

      Brown testified at trial that as a Tadano employee, he had a greater right to
possession of the comic books than any employee of the district attorney’s office,
which would include appellant. Additional evidence supported this assertion in that it
indicated Chiofalo had used money stolen from Tadano to purchase the comic books
and Tadano filed a civil action and a criminal complaint against Chiofalo regarding the
theft. Additionally, Baker, the assistant district attorney assigned to the Chiofalo case,
testified that the “primary goal” of the inventory conducted by appellant, Blevins, and
others “was to return all of the property to the Complainant, Tadano.” Vaclavik, the
private investigator, echoed Baker’s statements in his testimony. Moreover, when the
district attorney’s office completed its inventory, the items purchased by Chiofalo were
indeed returned to Tadano. See Sowders, 693 S.W.2d at 451 (noting as evidence of
ownership that the stolen money was ultimately turned over to the alleged owner).

      The jury reasonably could have concluded from this evidence that Tadano

                                           15
employee Brown had a greater right to possession of the comic books than did
appellant, who only had a connection to the property by virtue of his employment with
the district attorney’s office and the assignment to inventory the contents of the storage
units. See Garza, 344 S.W.3d at 413; Sowders, 693 S.W.2d at 451; Campos, 317
S.W.3d at 776. Appellant, in fact, does not assert that he had a greater right to
possession of the comic books than did Tadano or Brown. Because the evidence was
sufficient to support the conclusion that Brown had a greater right to possession of the
property than appellant, we overrule appellant’s third issue.

      We affirm the trial court’s judgment.


                                        /s/        Martha Hill Jamison
                                                   Justice




Panel consists of Justices Boyce, Jamison, and Brown.
Publish — TEX. R. APP. P. 47.2(b).




                                              16